Lawrence, Judge:
The proper dutiable value of certain concrete reinforcing bars exported from Belgium is the subject of this collector’s appeal for a reappraisement.
The record before the court discloses that the parties hereto are in agreement that export value is the proper basis of appraisement of the subject merchandise in issue, there being no higher foreign value, and that said value is represented by the following—
14" bars — $4.32 per 100 pounds
%" bars — $3.95 per 100 pounds
y2" bars — $3.86 per 100 pounds less total transport charges to
Antwerp $148.41, and “putting on board expenses” $17.72, packed.
Upon the agreed facts of record, I find and hold that export value, as that value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the value of the concrete reinforcing bars in controversy and that said value is as tabulated above.
Judgment will issue accordingly.